Opinion issued August 25, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00486–CV




ERIC PROBA AND MAZADA ENTERPRISES, INC., Appellants

V.

LLIT CONSULTING, INC. AND LARRY CAPLAN, Appellees




On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 2003-CV-132,659




MEMORANDUM OPINIONAppellants Erice Proba and Mazada Enterprises, Inc. have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2004-2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing
fees in court of appeals).  After being notified that this appeal was subject to
dismissal, appellants Eric Proba and Mazada Enterpises, Inc. did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.